DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-13, 16-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (2018/0344282).
	With respect to claim 1, Lin teaches a one-piece diaphragm and ring (Figures 1-5, #10) for a stethoscope chestpiece (20), the one-piece diaphragm and ring (10) comprising: a diaphragm portion (11) having a flat disk shape; and a ring portion (12) connected to an outer periphery of the diaphragm portion (11), the ring portion (12) being integrally formed with the diaphragm portion (11) ([0055]), and the ring portion (12) configured to be attached to a rim of a chestpiece body portion (21/211).  
	With respect to claim 2, Lin teaches wherein the diaphragm portion (11) and the ring portion (12) are formed from silicone ([0057], [0076], [0078]).  
	With respect to claim 5, Lin teaches wherein, in a low frequency range between 100 Hertz and 500 Hertz, the one-piece diaphragm and ring (Figure 8, #8b/8d) is configured to result in a sound loss reduction of approximately 3.5 decibels as compared to a conventional two-piece diaphragm and ring formed from polyvinyl chloride (defined by conventional diaphragm discussed by Applicant, Specification, [0059], Figure 7).  Note the decibel levels of one-piece silicone diaphragm and ring #8b/d of Lin in Figure 8 compared to the decibel levels of the conventional two piece diaphragm and ring formed from polyvinyl chloride as disclosed by Applicant.
	With respect to claim 6, Lin teaches wherein, in a high frequency range between 500 Hertz and 1,000 Hertz, the one-piece diaphragm and ring (Figure 8, #8b/8d) is configured to result in a sound loss reduction of approximately 3.0 decibels as compared to a conventional two-piece diaphragm and ring formed from polyvinyl chloride (defined by conventional diaphragm discussed by Applicant, Specification, [0059], Figure 7).  Note the decibel levels of one-piece silicone diaphragm and ring #8b/d of Lin in Figure 8 compared to the decibel levels of the conventional two piece diaphragm and ring formed from polyvinyl chloride as disclosed by Applicant.
	With respect to claim 7, Lin teaches wherein the diaphragm portion (11) has a thickness between approximately 0.27 millimeters and approximately 0.30 millimeters ([0014]), inclusive, in an unstretched state prior to being installed on the chestpiece body portion (21/211) of the stethoscope chestpiece.  
	With respect to claim 8, Lin teaches wherein the diaphragm portion (11) has a thickness between approximately 0.25 millimeters and approximately 0.28 millimeters ([0014]), inclusive, in a stretched state after being installed on the chestpiece body portion (21/211) of the stethoscope chestpiece.  
	With respect to claim 10, Lin teaches chestpiece (Figures 1-5, #20) of a stethoscope, comprising: a chestpiece body portion (21/211) having a first end (end adjacent #22) and a second end (end having portion #211), the second end being oppositely disposed with respect to the first end, the second end of the chestpiece body portion having a rim (rime near #211): and a one-piece diaphragm and ring (10) attached to the chestpiece body portion (21/211), the one-piece diaphragm and ring (10) including: a diaphragm portion (11) having a flat disk shape, and a ring portion (12) connected to an outer periphery of the diaphragm portion (11), the ring portion (12) being integrally formed with the diaphragm portion (11) ([0055]), and the ring portion (12) attached to the rim at the second end of the chestpiece body portion (21/211).  
	With respect to claim 11, Lin teaches wherein the chestpiece body portion (21/211) comprises an annular projection (defined by outer projection/surface fitting within groove/slot #123 of ring portion #12) extending outwardly from a peripheral side thereof, and wherein the ring portion (12) of the one-piece diaphragm and ring (10) comprises a circumferential internal groove (123) disposed therein, the annular projection of the chestpiece body portion configured to matingly -14-engage with said circumferential internal groove (123) of the ring portion (12) of the one-piece diaphragm and ring (10).  
	With respect to claim 12, Lin teaches wherein the circumferential internal groove (123) of the ring portion of the one-piece diaphragm and ring (10) has an inner diameter that is smaller than an outer diameter of the annular projection of the chestpiece body portion (21/211) so that the diaphragm portion (11) of the one-piece diaphragm and ring (10) stretches when the one-piece diaphragm and ring (10) is attached to the chestpiece body portion (21/211) ([0067]).  
	With respect to claim 13, Lin teaches wherein the diaphragm portion (11) and the ring portion (12) of the one-piece diaphragm and ring (10) are formed from silicone ([0057], [0076], [0078]).  
	With respect to claim 16, Lin teaches wherein, in a low frequency range between 100 Hertz and 500 Hertz, the one-piece diaphragm and ring (Figure 8, #8b/8d) is configured to result in a sound loss reduction of approximately 3.5 decibels as compared to a conventional two-piece diaphragm and ring formed from polyvinyl chloride (defined by conventional diaphragm discussed by Applicant, Specification, [0059], Figure 7).  Note the decibel levels of one-piece silicone diaphragm and ring #8b/d of Lin in Figure 8 compared to the decibel levels of the conventional two piece diaphragm and ring formed from polyvinyl chloride as disclosed by Applicant.
	With respect to claim 17, Lin teaches wherein, in a high frequency range between 500 Hertz and 1,000 Hertz, the one-piece diaphragm and ring (Figure 8, #8b/8d) is configured to result in a sound loss reduction of approximately 3.0 decibels as compared to a conventional two-piece diaphragm and ring formed from polyvinyl chloride (defined by conventional diaphragm discussed by Applicant, Specification, [0059], Figure 7).  Note the decibel levels of one-piece silicone diaphragm and ring #8b/d of Lin in Figure 8 compared to the decibel levels of the conventional two piece diaphragm and ring formed from polyvinyl chloride as disclosed by Applicant.
	With respect to claim 18, Lin teaches wherein the diaphragm portion (11) has a thickness between approximately 0.27 millimeters and approximately 0.30 millimeters ([0014]), inclusive, in an unstretched state prior to being installed on the chestpiece body portion (21/211) of the stethoscope chestpiece.  
	With respect to claim 19, Lin teaches wherein the diaphragm portion (11) has a thickness between approximately 0.25 millimeters and approximately 0.28 millimeters ([0014]), inclusive, in a stretched state after being installed on the chestpiece body portion (21/211) of the stethoscope chestpiece.  
	With respect to claim 21, Lin teaches wherein the one-piece diaphragm and ring (10) is configured to be a single-use diaphragm and ring that is discarded after being used with a patient ([0085]).  
	With respect to claim 22, Lin teaches wherein a peripheral side of the ring portion (12) of the one-piece diaphragm and ring (10) has a thickness that is substantially greater than the remainder of the one-piece diaphragm and ring (10) so that the peripheral side of the ring portion is capable of absorbing an impact without fracturing (clearly seen).  
	With respect to claim 23, Lin teaches wherein the diaphragm portion (11) and the ring portion (12) of the one-piece diaphragm and ring (10) are formed from a flexible material so that the one-piece diaphragm and ring (10) is capable of conforming to one or more contours of a body portion of a patient.  
	With respect to claim 24, Lin teaches wherein the diaphragm portion (11) and the ring portion (12) of the one-piece diaphragm and ring (10) are formed from a flexible material that enables the one-piece diaphragm and ring (10) to be quickly and easily removed from, and installed -16-on the chestpiece body portion (21/2111) so that the one-piece diaphragm and ring (10) is readily interchangeable ([0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2018/0344282).
	With respect to claim 3, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches wherein the silicone forming the diaphragm portion and the ring portion has an unspecified, but obvious density rendering the device suitable for use as a one-piece diaphragm and ring (10) for a stethoscope.  
	Lin fails to explicitly teach wherein the silicone forming the diaphragm portion and the ring portion has a density of approximately 1.15 grams per cubic centimeter.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the silicone forming the diaphragm portion and the ring portion has a density of approximately 1.15 grams per cubic centimeter, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, the diaphragm must be made from a material of appropriate density so as to be capable of accurately transmitting sounds to a user of the stethoscope.  A diaphragm material that is too dense or not dense enough, will not transmit sounds that are accurate, and therefore there mere fact that the material of Lin is formed as a stethoscope diaphragm inherently teaches a density appropriate for use as a diaphragm without specifying the specific density.
	With respect to claim 4, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches wherein the silicone forming the diaphragm portion and the ring portion has an unspecified, but obvious elasticity rendering the device suitable for use as a one-piece diaphragm and ring (10) for a stethoscope.  
	Lin fails to explicitly teach wherein the silicone forming the diaphragm portion and the ring portion has an elasticity between approximately 7 megapascals and approximately 8 megapascals, inclusive.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the silicone forming the diaphragm portion and the ring portion has an elasticity between approximately 7 megapascals and approximately 8 megapascals, inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the diaphragm must be made from a material of appropriate elasticity so as to be capable of accurately transmitting sounds to a user of the stethoscope.  A diaphragm material that has too much, or not enough elasticity, will not transmit sounds that are accurate, and therefore there mere fact that the material of Lin is formed as a stethoscope diaphragm inherently teaches an elasticity appropriate for use as a diaphragm without specifying the specific density
	With respect to claim 9, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches, wherein the ring portion is configured to overlap the rim of the chestpiece body portion by an obvious, but unspecified number of millimeters, after being installed on the chestpiece body portion of the stethoscope chestpiece.  
	Lin fails to explicitly teach wherein wherein the ring portion is configured to overlap the rim of the chestpiece body portion by approximately 5 millimeters to 6 millimeters, inclusive, after being installed on the chestpiece body portion of the stethoscope chestpiece. 
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the ring portion is configured to overlap the rim of the chestpiece body portion by approximately 5 millimeters to 6 millimeters, inclusive, after being installed on the chestpiece body portion of the stethoscope chestpiece. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	With respect to claim 14, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches wherein the silicone forming the diaphragm portion and the ring portion has an unspecified, but obvious density rendering the device suitable for use as a one-piece diaphragm and ring (10) for a stethoscope.  
	Lin fails to explicitly teach wherein the silicone forming the diaphragm portion and the ring portion has a density of approximately 1.15 grams per cubic centimeter.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the silicone forming the diaphragm portion and the ring portion has a density of approximately 1.15 grams per cubic centimeter, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, the diaphragm must be made from a material of appropriate density so as to be capable of accurately transmitting sounds to a user of the stethoscope.  A diaphragm material that is too dense or not dense enough, will not transmit sounds that are accurate, and therefore there mere fact that the material of Lin is formed as a stethoscope diaphragm inherently teaches a density appropriate for use as a diaphragm without specifying the specific density.
	With respect to claim 15, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches wherein the silicone forming the diaphragm portion and the ring portion has an unspecified, but obvious elasticity rendering the device suitable for use as a one-piece diaphragm and ring (10) for a stethoscope.  
	Lin fails to explicitly teach wherein the silicone forming the diaphragm portion and the ring portion has an elasticity between approximately 7 megapascals and approximately 8 megapascals, inclusive.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the silicone forming the diaphragm portion and the ring portion has an elasticity between approximately 7 megapascals and approximately 8 megapascals, inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the diaphragm must be made from a material of appropriate elasticity so as to be capable of accurately transmitting sounds to a user of the stethoscope.  A diaphragm material that has too much, or not enough elasticity, will not transmit sounds that are accurate, and therefore there mere fact that the material of Lin is formed as a stethoscope diaphragm inherently teaches an elasticity appropriate for use as a diaphragm without specifying the specific density
	With respect to claim 20, Lin is relied upon for the reasons and disclosure set forth above.  Lin further teaches, wherein the ring portion is configured to overlap the rim of the chestpiece body portion by an obvious, but unspecified number of millimeters, after being installed on the chestpiece body portion of the stethoscope chestpiece.  
	Lin fails to explicitly teach wherein wherein the ring portion is configured to overlap the rim of the chestpiece body portion by approximately 5 millimeters to 6 millimeters, inclusive, after being installed on the chestpiece body portion of the stethoscope chestpiece. 
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the ring portion is configured to overlap the rim of the chestpiece body portion by approximately 5 millimeters to 6 millimeters, inclusive, after being installed on the chestpiece body portion of the stethoscope chestpiece. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to one piece diaphragm and ring for stethoscope chestpiece are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837